Voto disidente, en parte, del
Juez Asociado Señor Martín
al cual se unen el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 2 de abril de 1979
Confirmaría la sentencia del tribunal de instancia que condenó al apelante a seis meses de cárcel por infracción al Art. 6 de la Ley de Armas de Puerto Rico, y revocaría la que *620lo condenó a seis meses de cárcel en cada una de las infrac-ciones a los Arts. 7 y 32 de la misma Ley. ■
La Sec. 11 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico dispone que “en todos los procesos criminales el acusado disfrutará del derecho a un juicio rá-pido y público.” El derecho a juicio rápido es pues fundamental en nuestro enjuiciamiento criminal, por ser corolario, como reconocimos en Pueblo v. Opio Opio, 104 D.P.R. 165, 169-170 (1975), del derecho de todo ser humano “a sentirse libre de la opresión y la preocupación martirizante que genera una acusación injusta.”
Con el propósito de regular estatutariamente el derecho a un juicio rápido, las Reglas de Procedimiento Criminal han dividido el procedimiento en dos estadios. Uno, que parte del arresto o citación, hasta la presentación del pliego acusa-torio y otro, que parte de dicha presentación y se proyecta hasta el sometimiento a juicio. La Regla 64 (n) de las de Pro-cedimiento Criminal ofrece los plazos que han de orientar ambas instancias, los cuales deben interpretarse con laxitud de suerte que “garanticen los derechos del acusado sin excluir los derechos de la justicia pública.” Pueblo v. Reyes Herrans, 105 D.P.R. 658, 660 (1977).
Nada disponen las Reglas, sin embargo, en cuanto al plazo con que cuenta el ministerio público para acudir ante un juez de superior jerarquía cuando en primera instancia el juez que celebra una vista preliminar bajo la Regla 23 hace una determinación negativa, lo que sugería incertidumbre en estas instancias. Para cubrir el vacío existente en la Ley, en Pueblo v. Vélez Castro, 105 D.P.R. 246, 248 (1976), establecimos término con el siguiente lenguaje:
“A tenor con lo expuesto, es evidente que la vista preliminar en alzada ante el Juez Superior debió celebrarse dentro de un término razonable a partir de la resolución del Juez de Distrito determinando que no había causa probable. Consideramos razo-nable un término máximo de 60 días.” (Énfasis suplido.)
*621Así determinamos que el plazo razonable con que cuenta el ministerio público para conseguir la celebración en alzada de una nueva vista preliminar no debe exceder 60 días. Cierto es que al momento de procesarse el caso de autos no habíamos nosotros resuelto el caso Vélez Castro. No obstante, la ce-lebración en tiempo razonable de una vista preliminar en alzada, incidente que puede resultar en menoscabo del derecho a juicio rápido, es obligación procedente de la Constitución que se impone al ministerio público. Pueblo v. Opio Opio, 104 D.P.R. 165, 169 (1975). Contra esa norma el fiscal puede oponer válida justificación.
En el caso de autos el fiscal no ha excusado cumplida-mente la dilación de noventiseis días para la celebración de la vista ante el Tribunal Superior, que excede por treintiseis días el plazo que estimamos razonable. Su argumento de que no se fijaba entonces un plazo determinado es claramente in-suficiente. Su escasa diligencia quedó de manifiesto el día señalado originalmente para la vista preliminar ante el Tribunal Superior, al expresar que no estaba preparado para presentar su prueba. Ello, a pesar de que ochenta días antes había comparecido ante el Tribunal de Distrito con el mismo propósito.
El que no se hubiera precisado a la fecha del señalamiento de la vista preliminar cuál era el plazo razonable para acudir ante una sección superior del Tribunal de Primera Instancia luego de una determinación negativa de causa probable para acusar, no justifica una dilación total de más de tres meses desde la determinación negativa original. El estado de dere-cho entonces no sugería tal liberalidad.
Con respecto al caso por violación al Art. 6 de la Ley de Armas la situación es distinta. El acusado reclama que se le violó su derecho a juicio rápido, pero esta vez en la modalidad que prescribe que se celebre juicio dentro de los 120 días de radicada la acusación. No tiene razón. El día en que final-mente se señaló el caso para vista, el propio abogado del aeu-*622sado solicitó posposición, por razón de no hallarse preparado. Más aún, el apelante nunca solicitó en el tribunal de instancia que se desestimara la acusación por dicho cargo bajo la Regla 64 de las de Procedimiento Criminal. Su planteamiento ante nos resulta pues, tardío. Pueblo v. Santi Ortiz, 106 D.P.R. 67 (1977).
Por estos fundamentos revocaría las sentencias del Tribunal Superior que condenaron al apelante por violar los Arts. 7 y 32 de la Ley de Armas y confirmaría aquella que le condenó por violación del Art. 6 de la misma Ley.